IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2017-KA-01559-COA

RAQUEL SHADAWN TAYLOR A/K/A RAQUEL                                         APPELLANT
TAYLOR

v.

STATE OF MISSISSIPPI                                                         APPELLEE

DATE OF JUDGMENT:                         09/19/2017
TRIAL JUDGE:                              HON. STEVE S. RATCLIFF III
COURT FROM WHICH APPEALED:                MADISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   OFFICE OF STATE PUBLIC DEFENDER
                                          BY: W. DANIEL HINCHCLIFF
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: BILLY L. GORE
DISTRICT ATTORNEY:                        MICHAEL GUEST
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED: 11/27/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., CARLTON AND FAIR, JJ.

       FAIR, J., FOR THE COURT:

¶1.    On September 12, 2017, a jury convicted Raquel Taylor of aggravated assault. Taylor

was sentenced as a non-violent habitual offender to serve twenty years in the custody of the

Mississippi Department of Corrections (MDOC) with sixteen years suspended after serving

four years, followed by five years of supervised probation. Taylor now appeals.

                                         FACTS

¶2.    On December 26, 2015, while shopping at Northpark Mall in Ridgeland, Mississippi,

Tiphaney Willis and Taylor had a verbal exchange about a mutual male interest. Willis made
a purchase at the store where the confrontation occurred and proceeded to leave the mall.

In the parking lot, as Willis was approaching her car, Taylor came from behind and struck

Willis several times with a tire-iron. A bystander intervened and called 911. Taylor drove

away from the scene.

¶3.    Willis was taken to the hospital. Ridgeland police officer Barry Hollingsworth

responded to the scene and found Willis with two contusions on her head and blood on her

face. Jason Rudd, a Ridgeland police officer, also responded to the scene and witnessed

Willis, on a stretcher, being put into the ambulance. A suspect was developed based on the

eyewitnesses’ accounts. The next day, Willis identified a picture of Taylor and the tire-iron.

Taylor was arrested.

¶4.    After waiving her Miranda1 rights, Taylor made a statement. At trial, Taylor

conceded that she hit Willis with a tire-iron. Among those who testified were two shoppers

that witnessed the exchange of words inside the mall and the assault in the parking lot. A

unanimous jury found Taylor guilty of aggravated assault.

                                       DISCUSSION

¶5.    Pursuant to Lindsey v. State, 939 So. 2d 743 (Miss. 2005), appellate counsel filed a

brief stating that he:

       diligently searched the procedural and factual history of this criminal action
       and scoured the record searching for any arguable issues which could be
       presented to the Court on Raquel Shadawn Taylor’s behalf in good faith for


       1
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                              2
       appellate review and upon conclusion, have found none.

In Lindsey, the Mississippi Supreme Court set out the procedure to be followed when a

defendant’s attorney does not find any arguable issues to support an appeal. Lindsey, 939 at

748 (¶18). Appellate counsel must file a brief showing that counsel has thoroughly reviewed

the record and has found nothing to support an appeal. Counsel must then send the appellant

a copy of the brief, informing the client that counsel found no arguable issue for an appeal,

and counsel must advise the client of her right to file a pro se brief. Id. If the defendant

raises any arguable issue in her pro se brief, or if the appellate court finds any arguable issues

upon its independent review of the record, the appellate court must, if circumstances warrant,

require counsel to file supplemental briefing on the issue. Id.

¶6.    Taylor’s attorney asserts that he examined: (1) the reason for Taylor’s arrest and the

circumstances surrounding the arrest; (2) any possible violations of Taylor’s right to counsel;

(3) the entire trial transcript; (4) all rulings of the trial court; (5) possible procedural

misconduct; (6) all jury instructions; (7) all exhibits, whether admitted into evidence or not;

(8) possible misapplication of the law in sentencing; (9) the indictment and all the pleadings

in the record; (10) any possible ineffective-assistance-of-counsel issues; and (11) other

possible reviewable issues. Id. at 748 (¶18) (citations omitted); see also Turner v. State, 818

So. 2d 1186 (Miss. 2001).

¶7.    Taylor’s attorney complied with Lindsey’s requirements. He examined the record and

found no arguable appellate issues. Taylor’s attorney sent a copy of the Lindsey brief to


                                                3
Taylor, stating that, while he found no arguable issues, Taylor had the right to file a pro se

supplemental brief. Taylor was given forty days to file a brief. She did not. We have

independently reviewed the record and find no arguable issues that require supplemental

briefing. Therefore, we affirm Taylor’s conviction and sentence.

¶8.    AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, WILSON,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                              4